United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.T., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
U.S. COAST GUARD ACADEMY,
New London, CT, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Karl H. Goodman, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 06-1599
Issued: March 12, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 5, 2006 appellant timely appealed the January 23 and June 5, 2006 merit
decisions of the Office of Workers’ Compensation Programs which determined his wage-earning
capacity. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3(d), the Board has jurisdiction over the
merits of the claim.
ISSUES
The issues are: (1) whether the constructed position of construction inspector represents
appellant’s wage-earning capacity; and (2) whether he established a basis for modification of the
Office’s January 23, 2006 wage-earning capacity determination.
FACTUAL HISTORY
Appellant, a 51-year-old former electrician, injured his right wrist at work on
November 10, 1999. The Office accepted the claim for right wrist sprain and contusion and later
accepted a scapholunate ligament tear. Appellant’s right wrist ligament tear was surgically

repaired on May 4, 2000. He underwent a second Office-approved surgery on August 1, 2000
which involved the removal of hardware from the right wrist.
After his November 1999 injury, appellant relocated from Connecticut to Maryland. On
October 22, 2001 he returned to work in a limited-duty capacity at the Coast Guard Yard in
Baltimore, MD. Effective August 2, 2002, the employing establishment removed appellant from
service because it was unable to accommodate his physical restrictions on a permanent or longterm basis. Appellant subsequently filed a claim for wage-loss compensation. The Office placed
him on the periodic compensation rolls and paid appropriate wage-loss compensation.
In November 2004, the Office requested an updated medical assessment regarding
appellant’s condition. Dr. Terrence M. O’Donovan, a Board-certified orthopedic surgeon,
submitted a January 28, 2005 work capacity evaluation (Form OWCP-5c).1 He advised that
appellant had reached maximum medical improvement and that his restrictions were permanent
in nature. Appellant could work part time, four to six hours per day at light duty, with limited
repetitive wrist movements of four to six hours. Dr. O’Donovan also indicated that he could lift
four to six hours per day with a 20-pound limitation.
Based on Dr. O’Donovan’s work restrictions, the Office referred appellant for vocational
rehabilitation in February 2005. A rehabilitation plan was developed with the objective of
securing new employment as either a construction inspector or electrician supervisor. Appellant
agreed to the plan on August 7, 2005 and the Office gave its approval on August 10, 2005. The
plan included job placement assistance through November 9, 2005.
Appellant relocated to South Florida in mid September 2005. He maintained regular
contact with his rehabilitation counselor and continued to pursue employment opportunities.
Appellant’s rehabilitation counselor recommended that the Office facilitate his employment
search in Florida and made at least one call to a potential employer located in Florida on
appellant’s behalf. However, on October 13, 2005 the Office’s rehabilitation specialist decided
against providing appellant job placement assistance in Florida. He advised that placement
efforts should continue to focus on available positions in the Baltimore metropolitan area.
By mid November 2005, appellant had not secured employment and the Office concluded
its vocational rehabilitation efforts. The Office’s rehabilitation specialist recommended that the
Office determine appellant’s wage-earning capacity based on the previously identified positions
of construction inspector and electrician supervisor.
On January 23, 2006 the Office determined that the constructed position of construction
inspector, with full-time weekly wages of $270.00, represented appellant’s wage-earning
capacity.2 The Office reduced appellant’s wage-loss compensation effective January 22, 2006.
Appellant requested modification of the wage-earning capacity determination on
March 15, 2006. In support of his request, he submitted a February 14, 2006 psychological
1

Dr. O’Donovan performed both right wrist surgeries in 2000. He last examined appellant on January 19, 2005.

2

The Office previously issued a notice of proposed reduction of compensation on December 1, 2005.

2

evaluation from Dr. Janet Anderson, a licensed psychologist, who diagnosed dysthymic disorder
and bulimia nervosa.
By decision dated June 5, 2006, the Office denied modification of the prior wage-earning
capacity determination.
LEGAL PRECEDENT
An injured employee who is either unable to return to the position held at the time of
injury or unable to earn equivalent wages, but who is not totally disabled for all gainful
employment, is entitled to compensation computed on loss of wage-earning capacity.3 Under
section 8115(a) of the Federal Employees’ Compensation Act, wage-earning capacity is
determined by the actual wages received by an employee if the earnings fairly and reasonably
represent his or her wage-earning capacity. If the actual earnings do not fairly and reasonably
represent the employee’s wage-earning capacity or if the employee has no actual wages, the
wage-earning capacity is determined with due regard to the nature of the injury, the degree of
physical impairment, the employee’s usual employment, age, qualifications for other
employment, the availability of suitable employment and other factors and circumstances which
may affect wage-earning capacity in his or her disabled condition.4
The Office must initially determine appellant’s medical condition and work restrictions
before selecting an appropriate position that reflects appellant’s vocational wage-earning
capacity. The medical evidence the Office relies on must provide a detailed description of
appellant’s condition.5 Additionally, a wage-earning capacity determination must be based on a
reasonably current medical evaluation.6
When the Office makes a medical determination of partial disability and of specific work
restrictions, it may refer the employee’s case to an Office wage-earning capacity specialist for
selection of a position listed in the Department of Labor’s Dictionary of Occupational Titles, or
otherwise available in the open labor market, that fits the employee’s capabilities with regard to
his or her physical limitations, education, age and prior experience. Once this selection is made,
a determination of wage rate and availability in the open labor market should be made through
contact with the state employment service or other applicable service. Finally, application of the
principles set forth in the Shadrick decision will result in the percentage of the employee’s loss
of wage-earning capacity.7
Once the wage-earning capacity of an injured employee is determined, a modification of
such determination is not warranted unless there is a material change in the nature and extent of
3

20 C.F.R. §§ 10.402, 10.403 (2006); see Alfred R. Hafer, 46 ECAB 553, 556 (1995).

4

5 U.S.C. § 8115(a) (2000); see Mary Jo Colvert, 45 ECAB 575 (1994); Keith Hanselman, 42 ECAB 680 (1991).

5

Samuel J. Russo, 28 ECAB 43 (1976).

6

Carl C. Green, Jr., 47 ECAB 737, 746 (1996).

7

Albert C. Shadrick, 5 ECAB 376 (1953); 20 C.F.R. § 10.403(d).

3

the injury-related condition, the employee has been retrained or otherwise vocationally
rehabilitated or the original determination was erroneous.8 The burden of proof is on the party
seeking modification of the wage-earning capacity determination.9
ANALYSIS
The Office bears the burden to justify modification or termination of benefits and the
Board finds that the Office failed to meet its burden in the instant case.10 The January 23, 2006
wage-earning capacity determination was premised on appellant’s ability to work full time as a
construction inspector. However, Dr. O’Donovan did not indicate that appellant was capable of
working on a full-time basis. He advised that he could perform light-duty work, four to six hours
per day. The position selected by the Office as a construction inspector full time and not
supported by the medical evidence as being within appellant’s physical restrictions. There is no
medical evidence to establish that appellant has the physical capacity for full-time employment.
Moreover, the construction inspector position is not medically suitable because it requires
occasional crawling and frequent handling and fingering. A job function is performed
“occasionally” if the activity or condition exists up to one-third of the time. “Frequently” is
defined as existing from one-third to two-thirds of the time. Dr. O’Donovan limited repetitive
wrist movements and restricted appellant’s lifting to 20 pounds. Given the limitations with
respect to appellant’s right wrist, it is not established that he would be able to crawl up to a third
of the time and engage in frequent handling and fingering.11
CONCLUSION
The Board finds that the Office improperly determined that the constructed position of
construction inspector represented appellant’s wage-earning capacity.12

8

Tamra McCauley, 51 ECAB 375, 377 (2000).

9

Id.

10

Once the Office accepts a claim, it has the burden of proof to justify termination or modification of
compensation benefits. James B. Christenson, 47 ECAB 775, 778 (1996).
11

Appellant also has a gross muscular deformity of the left hand and forearm secondary to childhood polio and
related left upper extremity surgery.
12

In light of the Board’s disposition of the first issue on appeal, the second is moot.

4

ORDER
IT IS HEREBY ORDERED THAT the January 23 and June 5, 2006 decisions of the
Office of Workers’ Compensation Programs are reversed.
Issued: March 12, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

